DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 7, 8, 8-11, 13, 16-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 1-5, 14-15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-5, 14-15, directed to the invention(s) of 7-8, 8-11, 13, 16-21 require all the limitations of an allowable product claim.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups I and II as set forth in the Office action mailed on 6/5/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adriana Burgy on 7/21/21.
The application has been amended as follows: 

Claim 1:
A process for preparing the catalyst of claim 7, the process comprising:
	(i) preparing a mixture comprising:
	a metal-organic framework material comprising an ion of a metal or metalloid selected from groups 2-5, groups 7-9, and groups 11-14 of the Periodic Table of the Elements, and at least one at least monodentate organic compound,
	the zeolite material, 
	a solvent system, and
	optionally a pasting agent;
	(i.A)	homogenizing the mixture obtained in (i), to obtain a homogenized mixture;

	(i.C)	coating the support substrate provided in (i.B) with the homogenized mixture obtained in (i.A), to obtain a coated support substrate;
	(i.D)	optionally drying the coated support substrate obtained in (i.C), to obtain a dried coated support substrate;
	(i.E)	calcining of the coated support substrate obtained in (i.C) or the dried coated support substrate obtained in (i.D),
wherein the catalyst is the catalyst of claim 7.

	Claim 3. 
	A process for preparing the catalyst of claim 7, the process comprising:
	(i) 	preparing a mixture comprising:
	a metal-organic framework material comprising an ion of a metal or metalloid selected from groups 2-5, groups 7-9, and groups 11-14 of the Periodic Table of the Elements, and at least one at least monodentate organic compound,
	the zeolite material,
	optionally a solvent system, and
	 optionally a pasting agent,
	(ii) 	calcining of the mixture obtained in (i) 
wherein the catalyst is the catalyst of claim 7.

	Claim 5. The process of claim 1, wherein the metal comprised in the zeolite material as the non-framework element is selected from the group consisting of the elements of groups 3 to 12 of the Periodic Table of the Elements, and combinations of two or more thereof.

	Claim 7. 
	A catalyst, comprising:
	a composite material comprising an amorphous mesoporous material and a zeolite material,
	wherein the amorphous mesoporous material is chosen from amorphous mesoporous magnesium oxide, amorphous mesoporous aluminum oxide, amorphous mesoporous gallium oxide, amorphous mesoporous indium oxide, amorphous mesoporous titanium oxide, amorphous mesoporous zirconium oxide, amorphous mesoporous hafnium oxide, amorphous mesoporous copper oxide, amorphous mesoporous zinc oxide, amorphous iron magnesium oxide, amorphous mesoporous manganese oxide, amorphous mesoporous vanadium oxide, amorphous mesoporous cobalt oxide, and combinations thereof, and
	the zeolite material comprises a metal as a non-framework element.

	Claim 13. 
	The catalyst of claim 7, wherein the metal in the zeolite material is selected from the group consisting of the elements of groups 3 to 12 of the Periodic Table of the Elements, and combinations of two or more thereof.

	Claim 16. 
	The catalyst of claim 7, wherein the metal in the zeolite material is selected from the group consisting of Cu and Fe.

	Claim 17. 
	The catalyst of claim 7, wherein the metal in the zeolite material is introduced into the zeolite material by ion-exchange.

Claim 19.
 The catalyst of claim 7, wherein the zeolite material has a framework structure of a type selected from the group consisting of CHA and AEI.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Liu (US Pub.: 2007/0149385).  Liu describes MCM-41 and SAPO-34, but the reference does not describe that the MCM-41 is made only of magnesium, aluminum, gallium, indium, titanium, zirconium, hafnium, copper, zinc, iron-magnesium, manganese, vanadium and cobalt.
Therefore, it is clear Liu do(es) not disclose or suggest the present invention, nor is it obvious over the art.
In light of this, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

July 22, 2021